DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Hong Kong on 03/10/2020. It is noted, however, that applicant has not filed a certified copy of the HK32020003991.7 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: V1’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 5 has a typographical error as the word “harge” should read ‘charge’ in step 360.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract contains 158 words and has capitalization errors within the first of the two sentences.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
[0081] recites “300 Ω” when referring to an exemplary charge quantity and Examiner believes Applicant intended this to read ‘300 Q’. Additionally, this paragraph recites “300Q”, where Examiner believes Applicant intended the term to read ‘300 Q’.
[0099] contains the typographical error “voltageV0”, which should read ‘voltage V0’. 
Appropriate correction is required.

Claim Objections
Claims 1-2 and 4-10 are objected to because of the following informalities:  
Claims 1-2, 4-9 each recite some variation of ‘change in charge’, including at least “an electrical change in charge”, “the change in electric charge”, “the electrical charge change”, “the change in charge”, “the change in electrical charge”,  and “a change in electrical charge”. Consistency in terminology should be used when referring to the same item, i.e. only one of these terms should be used, and used consistently throughout the claims.
Claims 1-2, 4, and 8-9 each have limitations where at least three items are listed. A comma separates each of the different items in the list except for the final item in the list (i.e. the item after ‘and’). A comma should be placed before ‘and’, such that the language of the claim clearly distinguishes between the final to elements of the list as two elements, rather than a single element comprised of both items.
Claim 4 recites “                                
                                    
                                        
                                            Q
                                        
                                        
                                            0
                                        
                                    
                                
                            indicates” which should read ‘                                
                                    
                                        
                                            Q
                                        
                                        
                                            0
                                        
                                    
                                
                             indicates’
Claim 5 recites “Where” which should read ‘where’.
Claim 5 recites “                                
                                    
                                        
                                            Q
                                        
                                        
                                            k
                                        
                                        
                                            '
                                        
                                    
                                
                            ’indicates”, “                                
                                    
                                        
                                            Q
                                        
                                        
                                            k
                                        
                                    
                                
                            indicates”, and “                                
                                    
                                        
                                            Q
                                        
                                        
                                            m
                                        
                                    
                                
                            indicates” which should read ‘                                
                                    
                                        
                                            Q
                                        
                                        
                                            k
                                        
                                        
                                            '
                                        
                                    
                                
                             indicates’, ‘                                
                                    
                                        
                                            Q
                                        
                                        
                                            k
                                        
                                    
                                
                             indicates’, and ‘                                
                                    
                                        
                                            Q
                                        
                                        
                                            m
                                        
                                    
                                
                             indicates’, respectively.
Claim 6 recites “the determining the battery capacity”, which should read ‘the determining of the battery capacity’.
Claim 6 recites “an lower limit voltage” which should read ‘a lower limit voltage’.
Claim 8 recites “an battery capacity determination module” which should read ‘a battery capacity determination module’.
Claim 10 recites “a terminal device” which should read ‘A terminal device’.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner interprets Claims 8 and 9 as not invoking 112(f) interpretation, and thus interprets the claims under the broadest reasonable interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 recite the limitation "the battery".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 8 recite the limitations and "the voltage and electrical charge".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that “a measuring voltage” and “an electrical change in charge” are both previously recited, however, these appear to refer to different items than those previously enumerated in the claim. 
Similarly, Claim 2 recites the limitation "the electrical charge".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that this term lacks antecedent basis due to the lack of antecedent basis for the term in Claim 1.
Claim 2 recites “obtaining an estimated electric charge corresponding to the correction voltage obtained from the correlation data”, however, there is no mention of the correction voltage being within the correlation data in Claim 1 or previously in Claim 2. This phrase could alternatively be intended to point to the estimated electric charge being obtained from the correlation data by finding the value corresponding to the correction voltage, however, the claim does not specify this. Because “obtained from the correlation data” could be reasonably construed to point to either the estimated electric charge or the correction voltage, it is not possible to determine the metes and bounds of the claim, thus rendering it indefinite. For purposes of examination, Examiner interprets this phrase as ‘using the correlation data to find an estimated electric charge corresponding to the value of correction voltage’.
Claim 3 recites the limitation and "the voltage".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that this term lacks antecedent basis due to the lack of antecedent basis for the term in Claim 1.
Claim 5 recites the limitation and "the electric charge".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that this term lacks antecedent basis due to the lack of antecedent basis for the term in Claim 2 (and Claim 1).
Claim 5 recites the limitations “wherein the updating of the electric charge in the correlation data according to the estimated electric charge corresponding to the correction voltage in the correlation data comprises the change in charge and the estimated electric charge of the battery before charging or discharging comprises…”. The plural recitation of “comprises” makes this phrase unclear. Additionally, the language appears to diverge from the step which it appears to be referring to in Claim 2. Because it is not clear what the intended meaning of the first “comprises” is in the claim, it is not possible to determine the metes and bounds of the claim rendering it indefinite. For purposes of examination, Examiner interprets this section as if it read ‘wherein the updating of the electric charge in the correlation data according to the estimated electric charge corresponding to the correction voltage in the correlation data, the change in charge, and the estimated electric charge of the battery before charging or discharging comprises…’.
Claim 5 recites the limitation “updating the charge according to the following formula…”. It is unclear which charge “the charge” is intended to refer to. Furthermore, it is unclear which charge “the charge” is referring to in the enumeration of the variables                         
                            
                                
                                    Q
                                
                                
                                    k
                                
                                
                                    '
                                
                            
                        
                     and                         
                            
                                
                                    Q
                                
                                
                                    k
                                
                            
                        
                    . For purposes of examination, Examiner interprets “the charge” in the manner present in the specification, namely as being some predetermined charge data available in the correlation data either as a lookup table, curve, set of points, or function which relates charge and voltage of the battery. Examiner notes that this issue would likely be alleviated by addressing the antecedent basis issues of claims 1 and 2, however, examiner additionally notes that consistent terminology should be used throughout the claims, i.e. if ‘an electrical charge’ were recited, following recitations should state ‘the electrical charge’, etc. 
Claim 6 recites the limitations "the absolute value" and "the electrical charge difference".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “multiplying each of the detected input currents or output currents by the reciprocal of the frequency and then summing to obtain the change in electrical charge of the battery during charging or discharging”. However, only a single input current or output current was previously recited, and thus “each of the detected input currents or output currents” lacks antecedent basis. Additionally, “the reciprocal” lack antecedent basis.
Claim 9 recites the limitations "the estimated voltage" and "the electric charge".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a third obtaining unit for obtaining an estimated electric charge corresponding to the correction voltage obtained from the correlation data”, however, there is no mention of the correction voltage being within the correlation data in Claim 8 or previously in Claim 9. This phrase could alternatively be intended to point to the estimated electric charge being obtained from the correlation data by finding the value corresponding to the correction voltage, however, the claim does not specify this. Because “obtained from the correlation data” could be reasonably construed to point to either the estimated electric charge or the correction voltage, it is not possible to determine the metes and bounds of the claim, thus rendering it indefinite. For purposes of examination, Examiner interprets this phrase as ‘a third obtaining unit for obtaining an estimated electric charge by using the correlation data to find an estimated electric charge corresponding to the value of correction voltage’.
Similarly, Claim 9 recites “a charge update unit for updating the electric charge in the correlation data according to the estimated electric charge corresponding to the correction voltage in the correlation data”, however, the correction voltage was not instructed to be contained within the correlation data. Thus, it is not clear how the estimated electric charge can correspond to a correction voltage in the correlation data, if the correction voltage is not contained within the correlation data. Thus, it is not possible to determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, Examiner interprets this limitation as ‘a charge update unit for updating the electric charge in the correlation data according to the estimated electric charge found by using the correlation data to find the estimated electric charge which corresponds to the correction voltage. Examiner suggests that Applicant positively recite the data which is intended to be included within the correlation data and/or how such data can be applied, such as that found/taught in the specification, as doing so would likely aid in overcoming the indefiniteness of the claims which ambiguously refer to the correlation data. While Examiner views the claims in light of the specification, it is improper to read the limitations of the specification into the claims, and as such reading limitations from the specification onto ambiguously phrased claim language would be improper.
Claim 10 recites the limitation “wherein if the one or more programs are executed by the processor or processors…”. It is unclear whether or not this is intended to positively recite that the one or more programs actually are executed by the processor or processors, as it is presented as a conditional limitation. Thus, it is not possible to determine the metes and bounds of the claim, as it is not clear whether or not the claim requires that the processor or processors actually execute the one or more programs, and as such the claim is rendered indefinite.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US PGPub No. US 20130110428 A1).

Regarding Claim 1, Sun teaches a method for estimating a battery capacity (Abstract: “A method for estimating a capacity of a battery”), comprising: 
determining a measuring voltage of the battery before charging or discharging ([0059]: “At point 2, the OCV may be measured by voltage measuring unit 440”), an electrical change in charge of the battery during charging or discharging ([0058]: “In some embodiments, the amount of charge Q.sub.1 discharged from point 2 to point 4 may be predetermined. For example, Q.sub.1 may be greater than a predetermined amount, for example, 3% of full capacity. System 400 may continuously discharge battery 405 starting from point 2, and may continuously measure and/or calculate the accumulated actual discharge or charge capacity Q.sub.real (for illustrative purposes, Q.sub.real is herein referred to as discharge capacity although it may also represent the charge capacity) using charge measuring unit 450, which may include a coulomb counting device known in the art.”) and a measuring voltage of the battery after charging or discharging ([0059]: “When battery 405 is at a state corresponding to point 4, it may be left at rest for a certain amount of time (e.g., 20 minutes) until it reaches an idling state. The open-circuit voltage (OCV) is measured by voltage measuring unit 440 to be, e.g., V.sub.4.”); 
obtaining correlation data between the voltage and electrical charge of the battery ([0006]: “Once an open-circuit voltage is measured at any given state, the capacity of the battery may be estimated from the look-up table. The data may be derived from a voltage-capacity characteristic curve of the battery. For convenience of description, the characteristic curves, rather than look-up tables, are often directly referred to in the description below.”; [0010]; [0011]: “As illustrated in FIG. 1, each point on either the charge-mode characteristic curve 100 or the discharge-mode characteristic curve 110 corresponds to a value indicating the OCV and a value indicating the discharge capacity. Look-up tables may be provided for storing data pairs of the corresponding characteristic curve, and may be used to determine the capacity once the OCV is known.”); 
updating the correlation data according to the measurement voltage of the battery before charging or discharging, the measurement voltage of the battery after charging or discharging, the change in electric charge and the correlation data ([0060]: “If |dAh|&gt;Q.sub.set1, where .parallel. denotes the absolute value operation, and Q.sub.set1 is a predetermined amount, a look-up table correction process is performed. Q.sub.set1 may be any suitable value…The look-up table correction process includes a first process to correct the characteristic curves, such as discharge-mode characteristic curve 110, and a second process for correcting (e.g., updating) the corresponding look-up table with new data from the corrected characteristic curves. The first process and second process may be a single process, in which data included in the look-up table is corrected directly. The updated look-up table may be used for subsequent estimation of the remaining capacity.”); and 
determining the battery capacity according to the updated correlation data ([0060]: “The updated look-up table may be used for subsequent estimation of the remaining capacity…System 400 may also calculate the degradation capacity of battery 405. The degradation capacity Q.sub.deg is calculated from Q.sub.deg=Q.sub.fresh-Q.sub.max, where Q.sub.fresh is the nominal maximum capacity of battery 405 when battery 405 is new, and Q.sub.max is the maximum capacity of battery 405 according to the look-up table. System 400 displays both the degradation capacity and the remaining capacity on display 460.”).

Regarding Claim 7, Sun teaches the method according to claim 1, wherein the determining a change in electrical charge of the battery during charging or discharging comprises: 
detecting an input current or output current of the battery according to a set frequency ([0045]: “Microcontroller 415 also includes a charge measuring unit 450. Charge measuring unit 450 may be configured to measure an electric current flowing through battery 405. System 400 includes a resistive element 465 (e.g., a resistor) connected in series with battery 405. Charge measuring unit 450 is connected across terminals of resistive element 465 to enable measurement of current flowing through resistive element 465 (which may also be the current flowing through battery 405). Charge measuring unit 450 may include a coulomb counting device or circuit configured to count or calculate the amount of charge that has been discharged during a discharging process or with which battery 405 is charged during a charging process, for example, based on an integration of the measured current flowing through resistive element 465. Charge measuring unit 450 may continuously count the amount of charge discharged or charged when battery 405 is under a discharging process or charging process.”; [0046]: “Charge measuring unit 450 may include a first charge measuring unit 451 for measuring the amount of charge (e.g., counting the amount of coulombs) during a discharging process, and a second charge measuring unit 452 for measuring the amount of charge (e.g., counting the amount of coulombs) during a charging process.”); and 
multiplying each of the detected input currents or output currents by the reciprocal of the frequency (See Figs. 1-3, 5, and 11, showing units of A × h for charge, inherently showing current × 1/frequency; [0045]: “Charge measuring unit 450 may include a coulomb counting device or circuit configured to count or calculate the amount of charge that has been discharged during a discharging process or with which battery 405 is charged during a charging process, for example, based on an integration of the measured current flowing through resistive element 465.”) and then summing to obtain the change in electrical charge of the battery during charging or discharging ([0045]: “Charge measuring unit 450 may include a coulomb counting device or circuit configured to count or calculate the amount of charge that has been discharged during a discharging process or with which battery 405 is charged during a charging process, for example, based on an integration of the measured current flowing through resistive element 465.”).  

Regarding Claim 8, Sun teaches an apparatus for estimating a battery capacity (Title: “Method And System For Estimating A Capacity Of A Battery”), comprising: 
a determination module for determining a measuring voltage of the battery before charging or discharging ([0059]: “At point 2, the OCV may be measured by voltage measuring unit 440”), an electrical change in charge of the battery during charging or discharging ([0058]: “In some embodiments, the amount of charge Q.sub.1 discharged from point 2 to point 4 may be predetermined. For example, Q.sub.1 may be greater than a predetermined amount, for example, 3% of full capacity. System 400 may continuously discharge battery 405 starting from point 2, and may continuously measure and/or calculate the accumulated actual discharge or charge capacity Q.sub.real (for illustrative purposes, Q.sub.real is herein referred to as discharge capacity although it may also represent the charge capacity) using charge measuring unit 450, which may include a coulomb counting device known in the art.”) and a measuring voltage of the battery after charging or discharging ([0059]: “When battery 405 is at a state corresponding to point 4, it may be left at rest for a certain amount of time (e.g., 20 minutes) until it reaches an idling state. The open-circuit voltage (OCV) is measured by voltage measuring unit 440 to be, e.g., V.sub.4.”); 
an obtaining module for obtaining correlation data between the voltage and electrical charge of the battery ([0006]: “Once an open-circuit voltage is measured at any given state, the capacity of the battery may be estimated from the look-up table. The data may be derived from a voltage-capacity characteristic curve of the battery. For convenience of description, the characteristic curves, rather than look-up tables, are often directly referred to in the description below.”; [0010]; [0011]: “As illustrated in FIG. 1, each point on either the charge-mode characteristic curve 100 or the discharge-mode characteristic curve 110 corresponds to a value indicating the OCV and a value indicating the discharge capacity. Look-up tables may be provided for storing data pairs of the corresponding characteristic curve, and may be used to determine the capacity once the OCV is known.”, System 400 refers to curve(s)); 
an update module for updating the correlation data according to the measurement voltage of the battery before charging or discharging, the measurement voltage of the battery after charging or discharging, the change in electrical charge and the correlation data ([0060]: “If |dAh|&gt;Q.sub.set1, where .parallel. denotes the absolute value operation, and Q.sub.set1 is a predetermined amount, a look-up table correction process is performed. Q.sub.set1 may be any suitable value…The look-up table correction process includes a first process to correct the characteristic curves, such as discharge-mode characteristic curve 110, and a second process for correcting (e.g., updating) the corresponding look-up table with new data from the corrected characteristic curves. The first process and second process may be a single process, in which data included in the look-up table is corrected directly. The updated look-up table may be used for subsequent estimation of the remaining capacity.”, System 400 performs these operations); and 
an battery capacity determination module for determining the battery capacity according to the updated correlation data ([0060]: “The updated look-up table may be used for subsequent estimation of the remaining capacity…System 400 may also calculate the degradation capacity of battery 405. The degradation capacity Q.sub.deg is calculated from Q.sub.deg=Q.sub.fresh-Q.sub.max, where Q.sub.fresh is the nominal maximum capacity of battery 405 when battery 405 is new, and Q.sub.max is the maximum capacity of battery 405 according to the look-up table. System 400 displays both the degradation capacity and the remaining capacity on display 460.”).  

Regarding Claim 10, Sun teaches a terminal device ([0009]: “When measuring the OCV, only the measuring device or circuit is connected to the electric terminals of the battery.”), which comprises: 
one or more processors ([0018]: “a processor”; [0039]: “processor 412 may be part of microcontroller 415”); 
a storage device for storing one or more programs ([0044]: “Microcontroller 415 also includes a storage unit 445 configured to store data, such as look-up tables storing data pairs of voltage versus capacity, the measured OCV, the time counted by timer 435, results of the logic operations performed by logic operation unit 430, and results of the determination performed by determination unit 420. Storage unit 445 may also store program codes that when executed, e.g., by a processor of determination unit 420, perform one or more methods described herein. Storage unit 445 may include any suitable nontransitory computer-readable storage media, for example, memories such as random access memories (RAMs), read-only memories (ROMs), flash memories, hard drives, compact-discs (CDs), digital video discs (DVDs), and Blu-ray discs.”); 
wherein if the one or more programs are executed by the processor or processors, the processor or processors carry out a method according to claim 1 (([0044]: “Microcontroller 415 also includes a storage unit 445…Storage unit 445 may also store program codes that when executed, e.g., by a processor of determination unit 420, perform one or more methods described herein.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US PGPub No. US 20130110428 A1).

Regarding Claim 2, Sun teaches the method according to claim 1, wherein the updating of the correlation data according to the measurement voltage of the battery before charging or discharging, the measurement voltage of the battery after charging or discharging, the electrical charge change and the correlation data comprises: 
obtaining an electric charge corresponding to a measurement voltage of the battery before charging or discharging from the correlation data as an estimated electric charge of the battery before charging or discharging ([0058]: “At point 2, the OCV may be measured by voltage measuring unit 440, and the corresponding discharge capacity may be determined from the look-up table corresponding to the discharge-mode characteristic curve 110.”); 
summing the estimated electric charge before charging or discharging and the change in charge to obtain an estimated electric charge of the battery after charging or discharging ([0059]: “Point 4 may or may not fall on the discharge-mode characteristic curve 110. At point 4, the actual discharge capacity Q.sub.real (also referred to as "actual capacity Q.sub.real") may be determined from Q.sub.real=Q.sub.1+Q.sub.init.”); 
obtaining an estimated electric charge corresponding to the correction voltage obtained from the correlation data ([0059]: “Assuming the discharge capacity estimated using the look-up table is Q.sub.table (referred to as "look-up capacity Q.sub.table" or "look-up charge Q.sub.table" hereafter) corresponding to OCV=V.sub.4, a difference between the actual capacity Q.sub.real and the look-up capacity Q.sub.table is determined as dAh=Q.sub.real-Q.sub.table.”); and 
updating the electric charge in the correlation data according to the estimated electric charge in the correlation data corresponding to the correction voltage, the change in electric charge, and the estimated electric charge of the battery before charging or discharging ([0060]: “If |dAh|&gt;Q.sub.set1, where .parallel. denotes the absolute value operation, and Q.sub.set1 is a predetermined amount, a look-up table correction process is performed. Q.sub.set1 may be any suitable value…The look-up table correction process includes a first process to correct the characteristic curves, such as discharge-mode characteristic curve 110, and a second process for correcting (e.g., updating) the corresponding look-up table with new data from the corrected characteristic curves. The first process and second process may be a single process, in which data included in the look-up table is corrected directly. The updated look-up table may be used for subsequent estimation of the remaining capacity.”).  
Sun does not explicitly teach obtaining a voltage corresponding to the estimated electric charge of the battery after charging or discharging from the correlation data as an estimated voltage of the battery after charging or discharging and determining a correction voltage of the battery after charging or discharging according to the estimated electrical charge of the battery before charging or discharging, the change in electric charge, the measurement voltage of the battery after charging or discharging and the estimated voltage of the battery after charging or discharging.
However, Sun teaches analogous steps using electrical charge, rather than converting back into voltage via the characteristic curves prior to performing the steps. The obtaining a voltage corresponding to the estimated electric charge of the battery after charging or discharging from the correlation data as an estimated voltage of the battery after charging or discharging step is merely applying the characteristic curve in order to determine the corresponding voltage, which Sun teaches for other measured values in the same manner previously. In [0059] and [0068], Sun teaches comparing the actual charge after discharging to the expected, and determining a difference value, i.e. a correction value, and in [0060] and [0069-0070] teaches using this value to correct the characteristic data. One of ordinary skill in the art would recognize that using the charge or corresponding voltage (and/or differences between charges or voltages) inherently provides identical information, as these two quantities have a direct relationship via the characteristic curve.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun to include using the voltage corresponding to the charge to perform obtaining a voltage corresponding to the estimated electric charge of the battery after charging or discharging from the correlation data as an estimated voltage of the battery after charging or discharging and determining a correction voltage of the battery after charging or discharging according to the estimated electrical charge of the battery before charging or discharging, the change in electric charge, the measurement voltage of the battery after charging or discharging and the estimated voltage of the battery after charging or discharging, as using charge or the corresponding voltage found via the characteristic curve provides the same information via the characteristic curve.

Regarding Claim 3, Sun, as modified, teaches the method according to claim 2, comprising: 
updating the voltage (See Claim 2 for discussion regarding modification with respect to voltage and charge) in the correlation data corresponding to the estimated electric charge after charging or discharging according to the correction voltage of the battery after charging or discharging ([0060]: “If |dAh|&gt;Q.sub.set1, where .parallel. denotes the absolute value operation, and Q.sub.set1 is a predetermined amount, a look-up table correction process is performed. Q.sub.set1 may be any suitable value…The look-up table correction process includes a first process to correct the characteristic curves, such as discharge-mode characteristic curve 110, and a second process for correcting (e.g., updating) the corresponding look-up table with new data from the corrected characteristic curves. The first process and second process may be a single process, in which data included in the look-up table is corrected directly. The updated look-up table may be used for subsequent estimation of the remaining capacity. For example, when the battery continues to discharge from point 4 until it reaches a point 5, based on the measured OCV (e.g., V.sub.5) at point 5, the discharge capacity (and therefore the remaining capacity) can be determined more accurately using the corrected (e.g., updated) look-up table.”).  

Regarding Claim 6, Sun teaches the method according to claim 1, wherein the determining the battery capacity according to the updated correlation data comprises: 
obtaining a charge corresponding to…voltage…from the updated correlation data (Abstract: “measuring an open-circuit voltage at the first state, obtaining a look-up capacity of the battery from the look-up table according to the open-circuit voltage measured at the first state”; [0060]: “The updated look-up table may be used for subsequent estimation of the remaining capacity. For example, when the battery continues to discharge from point 4 until it reaches a point 5, based on the measured OCV (e.g., V.sub.5) at point 5, the discharge capacity (and therefore the remaining capacity) can be determined more accurately using the corrected (e.g., updated) look-up table.”); and 
determining the absolute value of the electrical charge difference (0059]: “Assuming the discharge capacity estimated using the look-up table is Q.sub.table (referred to as "look-up capacity Q.sub.table" or "look-up charge Q.sub.table" hereafter) corresponding to OCV=V.sub.4, a difference between the actual capacity Q.sub.real and the look-up capacity Q.sub.table is determined as dAh=Q.sub.real-Q.sub.table.”; [0060]: “If |dAh|&gt;Q.sub.set1, where .parallel. denotes the absolute value operation, and Q.sub.set1 is a predetermined amount, a look-up table correction process is performed.”)
Sun does not explicitly teach obtaining an upper limit voltage and an lower limit voltage and a charge corresponding to the upper limit voltage and a charge corresponding to the lower limit voltage and difference between the electrical charge assigned to the upper limit voltage and the electrical charge assigned to the lower limit voltage and between the electrical charge assigned to the upper limit voltage and the electrical charge assigned to the lower limit voltage as the battery capacity (Emphasis added by Examiner).
However, Sun discusses in [0003]-[0008] various types of battery capacity and what they correspond to, including their relationship to the characteristic curves. 
For example, in [0006]: “To determine the capacity of a battery, such as a rechargeable battery, some current methods utilize a look-up table that stores data relating to a voltage and a capacity of the battery. The look-up table may store data pairs of (open-circuit voltage, remaining capacity) or (open-circuit voltage, discharge capacity). Once an open-circuit voltage is measured at any given state, the capacity of the battery may be estimated from the look-up table. The data may be derived from a voltage-capacity characteristic curve of the battery.” and in [0007]: “It is understood that characteristic curves representing a relationship between the OCV and the remaining capacity may be obtained since the remaining capacity can be calculated from (maximum capacity-discharge capacity).”.
One of ordinary skill in the art would know that one can calculate the capacity of a battery based on the data in a voltage-capacity characteristic curve by taking the difference of the maximum and minimum values of the characteristic curve (either as voltage or charge). Furthermore, one of ordinary skill in the art would know that depending upon whether a charging or discharging curve were used (i.e. on a discharging curve the slope is less than zero, on a charging curve, the slope is greater than zero), a different subtraction would necessarily occur to find the difference, resulting in the need for an absolute value in order for a meaningful value of the capacity to be obtained.
Additionally, Sun teaches that original characteristic curves may not be indicative of the current state of the battery in [0011]: “Look-up tables may be provided for storing data pairs of the corresponding characteristic curve, and may be used to determine the capacity once the OCV is known. However, there may be problems associated with methods using a look-up table in estimating the capacity (e.g., the remaining capacity or the discharge capacity). For example, after the battery has been used, the battery may degrade. As a result, the maximum capacity of the battery may have dropped. In addition, the OCV-capacity relationship may change over time. Therefore, the original look-up table may not reflect the actual relationship between the OCV and the capacity. Thus, the original look-up table may not provide an accurate estimate of the capacity.” and teaches correcting the characteristic using measured values. 
One of ordinary skill in the art, having the updated characteristic curve of Sun would naturally apply that curve in order to make more accurate determinations of the battery capacity according to the updated curve values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun to explicitly include using the upper and lower limit voltage (or equivalent charge) values in order to find the battery capacity, and to find the difference between these values to find the battery capacity.
Doing so would allow one to use the updated characteristics of Sun in the common method for determining battery capacity in order to make more accurate determinations of the current capacity of the worn battery.
 
Regarding Claim 9, Sun teaches the apparatus according to claim 8, wherein the update module comprises: 
a first obtaining unit for obtaining an electric charge corresponding to the measurement voltage of the battery before charging or discharging from the correlation data as an estimated electric charge of the battery before charging or discharging ([0058]: “At point 2, the OCV may be measured by voltage measuring unit 440, and the corresponding discharge capacity may be determined from the look-up table corresponding to the discharge-mode characteristic curve 110.”, System 400 performs this operation); 
a summing unit for summing the estimated electric charge before charging or discharging and the change in charge to obtain an estimated electric charge of the battery after charging or discharging ([0059]: “Point 4 may or may not fall on the discharge-mode characteristic curve 110. At point 4, the actual discharge capacity Q.sub.real (also referred to as "actual capacity Q.sub.real") may be determined from Q.sub.real=Q.sub.1+Q.sub.init.”, System 400 performs this operation); 
a third obtaining unit for obtaining an estimated electric charge corresponding to the correction voltage obtained from the correlation data ([0059]: “Assuming the discharge capacity estimated using the look-up table is Q.sub.table (referred to as "look-up capacity Q.sub.table" or "look-up charge Q.sub.table" hereafter) corresponding to OCV=V.sub.4, a difference between the actual capacity Q.sub.real and the look-up capacity Q.sub.table is determined as dAh=Q.sub.real-Q.sub.table.”, System 400 performs this operation); and 
a charge update unit for updating the electric charge in the correlation data according to the estimated electric charge corresponding to the correction voltage in the correlation data, the change in charge and the estimated electric charge of the battery before charging or discharging ([0060]: “If |dAh|&gt;Q.sub.set1, where .parallel. denotes the absolute value operation, and Q.sub.set1 is a predetermined amount, a look-up table correction process is performed. Q.sub.set1 may be any suitable value…The look-up table correction process includes a first process to correct the characteristic curves, such as discharge-mode characteristic curve 110, and a second process for correcting (e.g., updating) the corresponding look-up table with new data from the corrected characteristic curves. The first process and second process may be a single process, in which data included in the look-up table is corrected directly. The updated look-up table may be used for subsequent estimation of the remaining capacity.”, System 400 performs this operation).  
Sun does not explicitly teach a second obtaining unit for obtaining a voltage corresponding to the estimated electric charge of the battery after charging or discharging from the correlation data as the estimated voltage of the battery after charging or discharging and a correction voltage determination unit for determining a correction voltage of the battery after charging or discharging according to the estimated electric charge of the battery before charging or discharging, the change in charge, the measurement voltage of the battery after charging or discharging, and the estimated voltage of the battery after charging or discharging.
However, Sun teaches analogous structure completing analogous steps using electrical charge, rather than converting back into voltage via the characteristic curves prior to performing the steps. The a second obtaining unit for obtaining a voltage corresponding to the estimated electric charge of the battery after charging or discharging from the correlation data as the estimated voltage of the battery after charging or discharging structure and step is merely applying the characteristic curve in order to determine the corresponding voltage, which Sun teaches for other measured values in the same manner previously. In [0059] and [0068], Sun teaches comparing the actual charge after discharging to the expected, and determining a difference value, i.e. a correction value, and in [0060] and [0069-0070] teaches using this value to correct the characteristic data. One of ordinary skill in the art would recognize that using the charge or corresponding voltage (and/or differences between charges or voltages) inherently provides identical information, as these two quantities have a direct relationship via the characteristic curve.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun to include using the voltage corresponding to the charge to perform a second obtaining unit for obtaining a voltage corresponding to the estimated electric charge of the battery after charging or discharging from the correlation data as the estimated voltage of the battery after charging or discharging and a correction voltage determination unit for determining a correction voltage of the battery after charging or discharging according to the estimated electric charge of the battery before charging or discharging, the change in charge, the measurement voltage of the battery after charging or discharging, and the estimated voltage of the battery after charging or discharging, as using charge or the corresponding voltage found via the characteristic curve provides the same information via the characteristic curve.

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	In particular, the specific equations present in claims 4 and 5 are not identically or substantially found in the prior art. The remaining elements other than the specific equations, however, would be rejected under 35 U.S.C. 102 or 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863   

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863